DETAILED ACTION
This Office Action is in response to Application filed November 5, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II in the reply filed on August 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 11, it is not clear what the claimed “electronic device” refers to, because (a) Applicants refer to the semiconductor elements 108 shown in Figs. 8 and 9 of current application as electronic devices, (b) however, in this case, an individual electronic device 108 does not comprise “the dielectric layer having a crisscrossing grid pattern” as recited on lines 2-3, which refers to the dielectric layer 104 shown in Fig. 1 of current application, and (c) in this case, it is not clear whether the claimed “electronic device” is directed to an intermediate structure of electronic devices shown in Fig. 8 of current application rather than an electronic device shown in Fig. 9 of current application, and the claimed “electronic device” is actually a plurality of electronic devices.
(2) Also regarding claim 11, it is not clear whether the “GaN-based layers” recited on line 4 refer to a plurality of GaN-based layers in each recessed region or growth area of the dielectric layer 104 shown in Fig. 1 of current application, or a GaN-based layer in each recessed region of the dielectric layer shown in Fig. 1 of current application.
(3) Further regarding claim 11, it is not clear which GaN-based layer “the GaN-based layer” recited on line 6 refers to out of the plurality of “GaN-based layers” recited on line 4, because it appears that the limitation “the GaN-based layer” lacks the antecedent basis depending on how the limitation “GaN-based layers” recited on line 4 is interpreted.
Claims 12-20 depend on claim 11, and therefore, claims 12-20 are also indefinite.
(4) Regarding claims 13 and 18, it is not clear what the “crisscrossing portions of the dielectric layer” recited on lines 1-2 refer to, because (a) it is not clear whether Applicants claim that the dielectric layer has crisscrossing portions and non-crisscrossing portions, (b) if so, it is not clear what the crisscrossing portions refer to, and what the non-crisscrossing portions refer to, and (c) it is not clear whether the claimed crisscrossing portions are the entirety of the dielectric layer or an unspecified portion of the dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US 10,475,888)
Regarding claim 11, Dasgupta et al. disclose an electronic device (Figs. 10 and 11) comprising: a dielectric layer (111) (col. 7, lines 10-11) provided on a Si-based substrate (101) (col. 4, lines 35-40), the dielectric layer having a pattern (Fig. 11); GaN-based layers (semiconductor layers including GaN layer 116) (col. 9, lines 7-9) provided on the substrate and in growth areas between sidewalls of the dielectric layer; and a semiconductor device provided on the GaN-based layer.
Dasgupta et al. differ from the claimed invention by not showing that the dielectric layer has a crisscrossing grid pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dielectric layer pattern shown in Fig 11 of Dasgupta et al. can have a crisscrossing grid pattern, because (a) Fig. 11 of Dasgupta et al. do not necessarily show the entire Si-based substrate, and forming only two electronic devices on the Si-based substrate would be costly, and (b) a plurality of semiconductor devices have been commonly formed on a single substrate in a crisscrossing pattern to low the manufacturing cost of forming the plurality of semiconductor devices, and also to obtain semiconductor devices that satisfy the originally designed electrical characteristics since some semiconductor devices may not have desired electrical characteristics due to unevenness of the manufacturing processes across a substrate.
Regarding claim 12, Dasgupta et al. differ from the claimed invention by not showing that the growth areas have a width ranging from 10 µm to 1 mm (col. 5, line 47).
Dasgupta et al. differ from the claimed invention by not showing that the growth areas have a length ranging from 10 µm to 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the growth areas can have a length ranging from 10 µm to 1 mm, because (a) Dasgupta et al. further disclose for another embodiment that “The trench can be square or rectangular in shape” (col. 10, lines 28-29), and (b) therefore, it would have been obvious to one of ordinary skill in the art that the trench 104 in Fig. 2 of Dasgupta et al. can also have a square shape to simplify the manufacturing process and to obtain a desired electronic device area; in this case, the growth areas would also have a length ranging from 10 µm to 1 mm just like the length.
Regarding claims 13 and 18, Dasgupta et al. differ from the claimed invention by not showing that the crisscrossing grid pattern portions of the dielectric layer have a width ranging from about 1 µm to about 1 mm, have a length ranging from about 1 µm to about 1 mm, and have a height ranging from about 100 nm to about 10 µm (claim 13), and crisscrossing grid pattern portions of the dielectric layer have a width ranging from about 25 µm to about 100 µm, and a length ranging from about 25 µm to about 100 µm (claim 18).
Dasgupta et al. further disclose that “depth 201 is from about 2 microns (“µm”) to about 3 µm, and width 127 is in from about 20 µm to about 500 µm” (col. 5, lines 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crisscrossing grid pattern portions of the dielectric layer can have a width, a length and a height within the respective claimed range, because (a) Dasgupta et al. further disclose for another embodiment that “The trench can be square or rectangular in shape” (col. 10, lines 28-29), (b) the depth and width of the trench disclosed by Dasgupta et al., which should have a height, a width and a length similar to the height, width and length of the claimed crisscrossing grid patterns, have ranges overlapping with the claimed ranges, and (c) therefore, it would have been obvious to one of ordinary skill in the art that the crisscrossing portions of the dielectric layer disclosed by Dasgupta et al. can have a width, a length and a height within the respective claimed range to simplify the manufacturing process and to obtain a desired electronic device area.
Regarding claim 14, Dasgupta et al. further disclose for the electronic device according to claim 11 that the GaN- based layers include a plurality of sublayers, each sublayer including at least one selected from the group consisting of Al, Ga, In and N, and wherein the GaN-based layers include: an AIN nucleation layer (115) (col. 7, lines 66-67) formed on the substrate (101); a GaN channel layer (116) (col. 9, line 7) (formed on the buffer layer); and an AlGaN cap layer (118) (col. 9, lines 44-45) formed on the channel layer.
Dasgupta et al. differ from the claimed invention by not comprising a C-doped AlGaN or InGaN buffer layer formed on the nucleation layer, wherein the GaN channel layer is formed on the buffer layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a C-doped AlGaN or InGaN buffer layer can be formed between the nucleation layer 115 and the GaN channel layer 116 disclosed by Dasgupta et al., because a C-doped AlGaN or InGaN buffer layer has commonly been formed between a nucleation layer and a channel layer in forming a GaN-based HEMT device to reduce the lattice mismatch between the substrate and the GaN channel layer, and to form a resistive region by the carbon dopants in the AlGaN or InGaN buffer layer, which would improve the quality and crystallinity of the GaN layer channel layer, which in turn would improve the electrical characteristics of the HEMT device.  In this case, the GaN channel layer would be formed on the buffer layer.
Regarding claims 15-17, 19 and 20, Dasgupta et al. further disclose for the electronic device according to claim 11 that the substrate (101) has a <111> crystal structure (col. 4, lines 34-38) (claim 15), the dielectric layer (111) comprises at least one material selected from the group consisting of PVD, ALD, PECVD, AlOx, TiOx, BN, SiN, SiBCN, SiO2, and a ceramic material (col. 7, lines 20-25) (claim 16), the semiconductor device includes a source electrode (141), a gate electrode (121) and a drain electrode (131) (col. 10, lines 7-10) (claim 17), the electronic device is a DC-DC converter, which is directed to an intended use, especially because Applicants do not specifically claim what “a DC-DC converter” refers to and what it does (claim 19), and the GaN layer includes a GaN sublayer (116) and an AlGaN sublayer (118) (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 7,875,958)
Mikulics et al. (US 9,735,247)
Briere (US 8,866,190)
Cheng et al. (US 8,487,316)
Bai et al. (US 8,173,551)
Dasgupta et al. (US 11,177,376)
Hebert (US 8,242,510)
Ramdani et al. (US 8,507,947)
Yu et al. (US 8,377,796)
Dasgupta et al. (US 9,640,422)
Marino et al. (US 8,835,988)
Ishida et al. (US 20110095335)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 6, 2022